DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jodi Hartman on 8/15/2022.
PLEASE AMEND THE CLAIMS AS FOLLOWS:
1.  (Currently Amended)  A method of authenticating communications between a network-enabled device and an application server, the method including operations performed by at least one network component included in a core mobile communication network, the operations performed by the at least one network component comprising:
	receiving, at the at least one network component, first data from the network-enabled device, wherein the network-enabled device is outside of the core mobile communication network;
	encrypting, by the at least one network component, the first data via a security key;
	transmitting, via an in-band communication channel of the core mobile communication network, the first encrypted data to the application server, wherein the application server is outside of the core mobile communication network;
	receiving, at the at least one network component and from the application server, an instruction to modify the security key, wherein the instruction is received via a separate communication channel of the core mobile communication network;
	responsive to receiving the instruction, modifying the security key;
	receiving, at the at least one network component, second data from the network-enabled device;
	encrypting, by the at least one network component, the second data via the modified security key; and 
	transmitting, via the in-band communication channel, second encrypted data to the application server. 

2.  (Original)  The method of claim 1, wherein the separate communication channel is one of: an out-of-band communication channel of the core mobile communication network, or an additional in-band communication channel having encryption different from the in-band communication channel used to transmit the first encrypted data. 

3.  (Original)  The method of claim 1, the operations further comprising:
	associating the first data with historical data previously received from the network-enabled device;
	based on analysis of the first data and the historical data, determining a first characteristic;
	receiving additional data via the in-band communication channel;
	determining one or more additional characteristics associated with the additional data; and
	responsive to determining that the additional characteristics do not include the first characteristic, performing one or more protective actions.

4.  (Original)  The method of claim 3, wherein the protective actions include one or more of:
	performing an additional modification to the security key, or
	providing an alert to the application server.

5.  (Original)  The method of claim 1, the operations further comprising:
	determining that the first data includes a data portion having a first type;
	translating the data portion from the first type to a second type; and 
	transmitting, via the in-band communication channel, the translated data portion to the application server.

6.  (Original)  The method of claim 1, wherein the first data is associated with an access point name indicating a segment of the core mobile communication network.

7.  (Original)  The method of claim 6, the operations further comprising:
	communicating with a second network-enabled device via a second access point name indicating a second segment of the core mobile communication network,
	wherein the second network-enabled device is outside of the core mobile communication network.

8.  (Original)  The method of claim 6, the operations further comprising:
	receiving additional data via the in-band communication channel, wherein the additional data is associated with an additional access point name; and
	responsive to determining that the additional access point name is different from access point name associated with the first data, performing one or more protective actions.

9.  (Original)  The method of claim 8, wherein the protective actions include one or more of:
	performing an additional modification to the security key, or
	providing an alert to the application server.

10.  (Original)  The method of claim 1, the operations further comprising, prior to encrypting the first data via a security key:
	authenticating the first data, wherein authenticating the first data includes determining an access point name associated with the network-enabled device,
	wherein the access point name indicates a segment of the core mobile communication network.

11.  (Currently Amended)  A network component for transmitting communications via a core mobile communication network, wherein the network component resides within the core mobile communication network, wherein the network component comprises a processor and a memory storing instructions that, when executed by the processor, cause the processor to perform operations comprising: 
	receiving first data from a network-enabled device residing outside of the core mobile communication network;
	encrypting the first data via a security key residing within the core mobile communication network;
	transmitting, via an in-band communication channel, the first encrypted data to an application server residing outside of the core mobile communication network;
	receiving, from the application server, an instruction to modify the security key, wherein the instruction is received via a separate communication channel;
	responsive to receiving the instruction, modifying the security key;
	receiving second data from the network-enabled device;
	encrypting the second data via the modified security key; and 
	transmitting, via the in-band communication channel, second encrypted data to the application server. 

12.  (Original)  The network component of claim 11, wherein the separate communication channel is one of: 
	an out-of-band communication channel of the core mobile communication network, or 
	an additional in-band communication channel having encryption different from the in-band communication channel used to transmit the first encrypted data. 

13.  (Currently Amended)  The network component of claim 11, wherein the operations further comprise: 
	associating the first data with historical data previously received from the network-enabled device;
	based on analysis of the first data and the historical data, determining a first characteristic;
	receiving additional data via the in-band communication channel;
	determining one or more additional characteristics associated with the additional data; and
	responsive to determining that the additional characteristics do not include the first characteristic, performing one or more protective actions.

14.  (Original)  The network component of claim 13, wherein the protective actions include one or more of:
	performing an additional modification to the security key, or
	providing an alert to the application server.

15.  (Currently Amended)  The network component of claim 11, wherein the operations further comprise: 
	determining that the first data includes a data portion having a first type;
	translating the data portion from the first type to a second type; and 
	transmitting, via the in-band communication channel, the translated data portion to the application server.

16.  (Original)  The network component of claim 11, wherein the first data is associated with an access point name indicating a segment of the core mobile communication network.

17.  (Currently Amended)  The network component of claim 16, wherein the operations further comprise 

18.  (Currently Amended)  The network component of claim 16, wherein the operations further comprise: 
	receiving additional data via the in-band communication channel, wherein the additional data is associated with an additional access point name; and
	responsive to determining that the additional access point name is different from access point name associated with the first data, performing one or more protective actions.

19.  (Original)  The network component of claim 18, wherein the protective actions include one or more of:
	performing an additional modification to the security key, or
	providing an alert to the application server.

20.  (Currently Amended)  The network component of claim 11, wherein the operations further comprise prior to encrypting the first data via a security key,[[:]] authenticating the first data, wherein authenticating the first data includes determining an access point name associated with the network-enabled device, wherein the access point name indicates a segment of the core mobile communication network. 
Allowable Subject Matter
Claims 1-20 are allowed.
No reason for allowance is needed as the record is clear in light of reasons given in the Notice of Allowance dated 5/12/2022. This communication thus satisfies the "record as a whole" proviso of the rule 37 CFR 1.1.04(e). As such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary, see for example MPEP 1302.14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 8am-5pm(EST) and Friday 8am-12pm(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/Primary Examiner, Art Unit 2436